                                                                       Case 2:16-cv-01808-JAD-NJK Document 33 Filed 11/15/18 Page 1 of 2




                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   VATANA LAY, ESQ.
                                                                 Nevada Bar No. 12993
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: vatana.lay@akerman.com
                                                             7   Attorneys for Plaintiff Wilmington Trust, National
                                                                 Association, as Successor Trustee to CitiBank, N.A.
                                                             8   as Trustee for Structured Asset Mortgage
                                                                 Investments II Trust 2007-AR3 Mortgage Pass-
                                                             9   Through Certificates, Series 2007-AR3
                                                            10                                 UNITED STATES DISTRICT COURT
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                         DISTRICT OF NEVADA
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                                 WILMINGTON       TRUST,      NATIONAL                 Case No.: 2:16-cv-01808-JAD-NJK
                                                            13   ASSOCIATION, AS SUCCESSOR TRUSTEE
                                                                 TO CITIBANK N.A. AS TRUSTEE FOR
                                                            14   STRUCTURED       ASSET      MORTGAGE
                                                                 INVESTMENTS     II   TRUST     2007-AR3               STIPULATION AND ORDER FOR
                                                            15   MORTGAGE                PASS-THROUGH                  EXTENSION OF TIME TO FILE
                                                                 CERTIFICATES, SERIES 2007-AR3,                        RESPONSE TO MOTION TO DISMISS
                                                            16
                                                                                               Plaintiff,              (FIRST REQUEST)
                                                            17
                                                                 vs.
                                                            18                                                                    ECF No. 33
                                                                 HIDDEN CREST/PARKHURST COMMUNITY
                                                            19   ASSOCIATION; BOURNE VALLEY COURT
                                                                 TRUST;    and   ATC      ASSESSMENT
                                                            20   COLLECTION GROUP LLC, f/k/a ANGIUS &
                                                                 TERRY COLLECTIONS, LLC,
                                                            21
                                                                                               Defendants.
                                                            22

                                                            23

                                                            24            Plaintiff Wilmington Trust, National Association, as successor trustee to Citibank N.A. as

                                                            25   trustee for Structured Asset Mortgage Investments II Trust 2007-AR3 Mortgage Pass-Through

                                                            26   Certificates, Series 2007-AR3 (Wilmington) and Bourne Valley Court Trust (Trust) stipulate as

                                                            27   follows:

                                                            28            1.     Trust filed a motion to dismiss Wilmington's complaint on November 2, 2018. ECF

                                                                                                                1
                                                                    Case 2:16-cv-01808-JAD-NJK Document 33 Filed 11/15/18 Page 2 of 2




                                                             1   No. 32. Wilmington's response is currently due on November 16, 2018, per ECF No. 32.

                                                             2          2.      The parties stipulate that Wilmington shall have until December 7, 2018 to file its

                                                             3   response to the Trust's motion to dismiss.

                                                             4          3.      This is the first request for an extension of time for Wilmington to file its opposition to

                                                             5   the Trust's motion to dismiss; and

                                                             6          4.      The parties agree this extension is not intended to cause delay or prejudice any party,

                                                             7   but to allow additional time to fully address the issues raised in the motion and accommodate counsel's

                                                             8   schedule and conflicts with the current deadlines.

                                                             9          Dated this 15th day of November, 2018.

                                                            10   THE LAW OFFICES OF MICHAEL F. BOHN, ESQ.                AKERMAN LLP
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 BY: /s/ Michael F. Bohn                              BY: /s/ Vatana Lay
                      LAS VEGAS, NEVADA 89134




                                                            12        MICHAEL F. BOHN, ESQ.                               MELANIE D. MORGAN, ESQ.
AKERMAN LLP




                                                                      Nevada Bar No. 1641                                 Nevada Bar No. 8215
                                                            13        ADAM R. TRIPPIEDI, ESQ.
                                                                      Nevada Bar No. 12294                                VATANA LAY, ESQ.
                                                            14        2260 Corporate Circle, Suite 480                     Nevada Bar No. 12993
                                                                      Henderson, Nevada 89074                             1635 Village Center Circle, Suite 200
                                                            15                                                            Las Vegas, Nevada 89134
                                                                      Attorneys for Bourne Valley Court Trust
                                                            16
                                                                                                                           Attorneys for Wilmington Trust, National
                                                            17                                                             Association, as Successor Trustee to
                                                                                                                           CitiBank, N.A. as Trustee for Structured
                                                            18                                                             Asset Mortgage Investments II Trust 2007-
                                                                                                                           AR3 Mortgage Pass-Through Certificates,
                                                            19                                                             Series 2007-AR3
                                                            20

                                                            21
                                                                                                                 ORDER
                                                            22      Based on the stipulation between Plaintiff and Defendant Bourne Valley Court Trust [ECF No.
                                                                       IT IS SO ORDERED:
                                                            23   33], which I construe as a joint motion because it was signed by fewer than all parties, and good
                                                                                                      _________________________________________
                                                                 cause appearing, IT IS HEREBY ORDEREDUNITEDthat    Wilmington
                                                                                                                STATES           has until
                                                                                                                           DISTRICT        12/7/18
                                                                                                                                       COURT        to file its response
                                                                                                                                                  JUDGE
                                                            24   to Bourne Valley's Motion to Dismiss [ECF No. 32].
                                                                                                       DATED: _________________________________
                                                            25                                                            _______________________________
                                                                                                                                    _____ ______
                                                                                                                                               ________
                                                                                                                                                     ____
                                                                                                                                                        _ __
                                                                                                                                                           __
                                                                                                                                                           ____
                                                                                                                          U.S. District  JJudge
                                                                                                                                    ictt Ju      Jennifer
                                                                                                                                            dgge Jennif
                                                                                                                                                      iffer A.
                                                                                                                                                            A DDorsey
                                                            26
                                                                                                                          Dated: November
                                                                                                                                   ovemb        18, 2018
                                                                                                                                           ber 18      18
                                                                                                                                                       18
                                                            27

                                                            28

                                                                                                                  2
